FILED
                                                                    DECEMBER 3, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )         No. 36951-0-III
                                              )         (consolidated with
                     Respondent,              )         No. 36952-8-III)
                                              )
              v.                              )
                                              )         UNPUBLISHED OPINION
STEPHEN BENTON HARRIS JR.,                    )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — RAP 2.4(b) allows appellate review of prior orders or

rulings, even those that were immediately appealable, if they prejudicially affect the

decision designated in the notice. One question before us is whether RAP 2.4(b) permits

appellate review of a criminal judgment and sentence when the decision designated in the

notice is an order revoking a drug offender sentencing alternative (DOSA) sentence.

Supreme Court authority constrains us to review the judgment and sentence.

Nevertheless, we generally affirm.

                                          FACTS

       Stephen Harris pleaded guilty to two counts of possession of a controlled

substance and one count of resisting arrest. On August 1, 2018, the trial court entered its

judgment and sentence. Specifically, the trial court imposed a DOSA sentence for the

drug offenses, determined that Harris was indigent, and imposed a number of community
No. 36951-0-III; No. 36952-8-III
State v. Harris


custody conditions and various fees and assessments together with interest. The judgment

and sentence explicitly notified Harris he had 30 days to file a direct appeal and one year

to file a collateral attack.

       Harris repeatedly violated the terms of his DOSA sentence. The State moved to

revoke Harris’s DOSA sentence and have him serve his sentence in confinement. On

June 17, 2019, the trial court heard argument and granted the State’s motion. On July 12,

2019, Harris appealed the DOSA revocation order.

                                        ANALYSIS

       On appeal, Harris raises issues about his August 1, 2018 sentence. He does not

raise any issue about the June 17, 2019 DOSA revocation order. The State, citing

RAP 5.2(a), urges us to dismiss the appeal of the sentence as untimely. Harris, citing

RAP 2.4(b), argues his appeal of the sentence is timely.

       SCOPE OF REVIEW

       Generally, an appellate court will “review the decision or parts of the decision

designated in the notice of appeal . . . and other decisions in the case provided in sections

(b), (c), (d), and (e).” RAP 2.4(a). RAP 2.4(b) provides:

       The appellate court will review a trial court order or ruling not designated in
       the notice, including an appealable order, if (1) the order or ruling
       prejudicially affects the decision designated in the notice, and (2) the order
       is entered, or the ruling is made, before the appellate court accepts review.

                                              2
No. 36951-0-III; No. 36952-8-III
State v. Harris


This allows a defendant to avoid a “trap for the unwary . . . that a failure to appeal an

appealable order could prevent its review upon appeal from a final judgment.” Adkins v.

Alum. Co. of Am., 110 Wn.2d 128, 134, 750 P.2d 1257, 756 P.2d 142 (1988).

       In Adkins, the first trial resulted in a favorable verdict for the plaintiff, but the

court granted a mistrial due to juror misconduct. The second trial resulted in a defense

verdict, from which the plaintiff appealed. One of the issues on appeal was whether the

appellate court should review the ruling granting the mistrial. The Adkins court

concluded that the motion for mistrial was reviewable, reasoning:

              The requirements of RAP 2.4(b) are satisfied here. The second trial
       would not have occurred absent the trial court’s decision granting the
       motion for a mistrial; thus the decision prejudicially affected the final
       decision which was designated in the notice of appeal. Obviously the trial
       court’s action granting the mistrial occurred before the Court of Appeals
       accepted review.

Id. at 134-35.

       Our Supreme Court discussed RAP 2.4(b) in Franz v. Lance, 119 Wn.2d 780, 781,

836 P.2d 832 (1992). There, the trial court orally ruled in favor of the plaintiffs on the

trespass claim and stated it was inclined to award attorney fees.1 In October 1990, the



       1
        The Supreme Court’s opinion in Franz was per curiam and omitted most of the
underlying facts. We obtain the facts for this paragraph from the subsequent unpublished
case of Franz v. Lance, noted at 72 Wn. App. 1042, 1994 WL 16180036.

                                                3
No. 36951-0-III; No. 36952-8-III
State v. Harris


trial court entered its findings and conclusions, together with its judgment quieting title

and awarding damages. It reserved ruling on attorney fees for a later time. Two months

later, the trial court issued a letter opinion awarding over $14,000 in attorney fees and

costs. Supplemental findings and conclusions were entered in February 1991, and a

supplemental judgment was entered in June 1991. The Court of Appeals dismissed the

Lances’ January 2, 1991 appeal of the October 1990 judgment as untimely. The Lances

sought and received discretionary review.

       The Supreme Court in Franz reversed and directed the Court of Appeals to review

the October 1990 judgment. Citing the language of RAP 2.4(b), the Franz court held that

the trial court’s judgment on the merits “prejudicially affected its subsequent award.”

Franz, 119 Wn.2d at 782. The court concluded:

              We hold the trial court’s October 29, 1990, judgment on the merits
       of the quiet title and trespass issues prejudicially affected its subsequent
       award of attorney fees and costs. That award was imposed against the
       Lances as a sanction under CR 11 and RCW 4.84.185 for filing a baseless
       answer to the Franzes’ complaint and for filing a frivolous counterclaim.
       The award therefore must stand or fall based on the findings and
       conclusions the trial court entered in support of the 1990 judgment. Under
       the reasoning in [prior cases], the Franzes’ timely notice of appeal from the
       award of sanctions should enable them to obtain review of the underlying
       judgment.

Id.




                                              4
No. 36951-0-III; No. 36952-8-III
State v. Harris


       Here, the question is whether the first prong of RAP 2.4(b) is satisfied. In other

words, does the October 2018 judgment and sentence prejudicially affect the June 2019

order revoking the DOSA sentence?

       In Adkins, the Supreme Court held that the order granting mistrial prejudicially

affected the second trial, because the second trial “would not have occurred absent” the

earlier decision. 110 Wn.2d at 134. Applying this standard here, the judgment imposing

the DOSA sentence prejudicially affected the order revoking the DOSA sentence. This is

because the order revoking the DOSA sentence could not have occurred absent the DOSA

sentence.

       In Franz, the Supreme Court held that the findings and conclusions in the original

judgment prejudicially affected the sanctions award because the sanctions award “must

stand or fall” based on the findings and conclusions the trial court entered in the original

judgment. 119 Wn.2d at 782. Applying this standard here, the judgment imposing the

DOSA sentence did not prejudicially affect the order revoking the DOSA sentence. This

is because the order revoking the DOSA sentence does not stand or fall on the sentence.

Rather, it stands or falls on whether Harris complied with the conditions of his DOSA

sentence.




                                              5
No. 36951-0-III; No. 36952-8-III
State v. Harris


       So which standard do we apply? In Right-Price Recreation, LLC v. Connells

Prairie Community Council, 146 Wn.2d 370, 46 P.3d 789 (2002), the court denied that

the rule in Franz narrowed the rule in Adkins. Id. at 380. The court explained, the Franz

“holding is a reiteration of the Adkins court’s recognition that the order appealed from

would not have happened but for the first order.” Id. We are constrained to apply

Adkins’s “but for” rule here and conclude that review of Harris’s sentence is appropriate.2

       COMMUNITY CUSTODY CONDITIONS

       Harris contends the trial court erred by imposing the community custody condition

prohibiting him from having contact with Department of Corrections (DOC) identified

drug offenders. The State rightly points out that this issue is not preserved for appeal.

However, because it is simpler to discuss why Harris’s contention is incorrect rather than

why this was not a manifest error, we exercise our discretion in reviewing this issue.

       This court reviews challenges to community custody conditions for abuse of

discretion and will reverse only when they are manifestly unreasonable. State v.

Valencia, 169 Wn.2d 782, 791-92, 239 P.3d 1059 (2010). A community custody


       2
         Harris’s RAP 2.4(b) scope of review argument was raised in reply to the State’s
RAP 5.2(a) timeliness argument. The State did not have an opportunity to address
RAP 2.4(b). Because we are affirming (except on an issue conceded by the State), we did
not ask the State to provide additional briefing. The State is invited to address
RAP 2.4(b) in a reconsideration motion if it believes we have erred on this issue.

                                              6
No. 36951-0-III; No. 36952-8-III
State v. Harris


condition is vague if it does not give fair warning of the prohibited conduct to the

defendant. State v. Bahl, 164 Wn.2d 739, 752-53, 193 P.3d 678 (2008). “If ‘persons of

ordinary intelligence can understand what the [condition] proscribes, notwithstanding

some possible areas of disagreement, the [condition] is sufficiently definite.’” Id. at 754

(quoting City of Spokane v. Douglass, 115 Wn.2d 171, 179, 795 P.2d 693 (1990)).

       A defendant’s right to association may be restricted if it is reasonably necessary to

accomplish the essential needs of public order. State v. Riley, 121 Wn.2d 22, 37-38, 846

P.2d 1365 (1993). This includes restricting a defendant from contact with known drug

offenders in order to curb recurring use of illegal drugs. State v. Hearn, 131 Wn. App.

601, 609, 128 P.3d 139 (2006).

       This court, in Hearn, already decided that prohibiting a defendant from contact

with “known drug offenders” is a constitutional custody condition. Id. The inclusion of

“DOC [identified] drug offenders” does not change this. Clerk’s Papers at 92. Those

offenders who the DOC has identified as drug offenders is a list the offender is capable of

obtaining, and a person of ordinary intelligence can understand this prohibition is from

contact with anyone on this list.




                                             7
No. 36951-0-III; No. 36952-8-III
State v. Harris


       LEGAL FINANCIAL OBLIGATIONS (LFOs)

       Harris contends the trial court erred by imposing a fee for his urinalysis tests and

for the supervision costs. He also contends the trial court erred by imposing interest on

his LFOs. We agree in part.

       Supervision costs of community custody are discretionary and are subject to the

same inquiry regarding a defendant’s ability to pay as other discretionary LFOs. State v.

Lundstrom, 6 Wn. App. 2d 388, 396 n.3, 429 P.3d 1116 (2018), review denied, 193

Wn.2d 1007, 443 P.3d 800 (2019). Here, the trial court found that Harris was indigent

and waived other discretionary LFOs. Consistent with this, it should have waived the

costs of community custody supervision as well.

       However, the State contends these costs are moot because he is no longer being

required to pay the costs and it is unclear that he paid the fees at any point in the past. We

agree with the State. An issue is moot when a court is no longer able to grant effective

relief. In re Cross, 99 Wn.2d 373, 376-77, 662 P.2d 828 (1983).

       Harris argues if this court strikes the LFOs, he would be entitled to reimbursement

for costs he already paid. This is not the case. Engrossed Second Substitute House Bill

1783, 65th Leg., Reg. Sess. (Wash. 2018), which became effective June 7, 2018, prohibits

trial courts from imposing discretionary legal financial obligations on defendants who are


                                              8
No. 36951-0-III; No. 36952-8-III
State v. Harris


indigent at the time of sentencing. LAWS OF 2018, ch. 269, § 6(3); State v. Ramirez, 191

Wn.2d 732, 738-39, 426 P.3d 714 (2018). However, this same bill included a provision

stating that "[n]othing in this act requires the courts to refund or reimburse amounts

previously paid towards legal financial obligations or interest on legal financial

obligations." LA ws OF 2018, ch. 269, § 20.

       Because Harris is not entitled to reimbursement of any fees he may have paid, this

court cannot grant effective relief and this issue is moot.

       Moving on to Harris' s second argument, LFOs other than restitution do not accrue

interest. RCW 3.50.100(4)(b). Therefore, we agree that the court erred by imposing

interest on the LFOs.

       Affirmed, but remanded to strike interest.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Lawrence-Berrey, J.
WE CONCUR:




~           1c0
Korsmo, A. C .J.
                        (result only)         3
                                           Fearin~t
                                                                 :Jr

                                              9